983 So.2d 730 (2008)
Kevin ELLIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3122.
District Court of Appeal of Florida, Fifth District.
June 10, 2008.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Blake v. State, 939 So.2d 192 (Fla. 5th DCA 2006); State v. Wells, 516 So.2d 74 (Fla. 5th DCA 1987).
GRIFFIN, SAWAYA and PLEUS, JJ., concur.